DETAILED ACTION
Information Disclosure Statement
         Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
          The submitted IDS contain more than 150 references, including non-patent literatures. While preliminary review of the references have been done (and stamped as “all references considered” in the IDS form), it is simply not possible for the Examiner to read all the references in depth due to the limited time to successfully judge how well the references read on the claimed invention. Typically, searching strategy and tools are available to the Examiner to distinguish, among the vast listing of all prior arts, between the references that are relevant and not relevant to the claimed invention (and apply only the relevant references in the rejection thereafter). However, such strategy and tool cannot be applied in this instance, since all the references in the submitted IDS are already deemed as relevant to the claimed invention by the Applicant (otherwise, and naturally, there really wasn’t any reason to list them in such manner in the IDS to begin with). As such, to help the Examiner make the proper conclusion in regard to the nature of the references in the IDS to the claimed invention, the Examiner respectfully request the Applicant to provide the most relevant references from the IDS listings.
          This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/694818 in views of Cohn et al., US-PGPUB 2018/0007131 and Discenzo et al., US Pat No. 5,917,428.
          While some of the claims in the instant application anticipates, similar or identical to the claims in the co-pending application, the c-pending claims do not disclose          the outcome of the identified status comprises at least one parameter selected from the parameters consisting of: a production outcome, a product quality description, a product yield description, a product quantity description, a product variability description, a process completion time, a product purity result, and a production capacity. Cohn, meanwhile, discloses the outcome of the identified status comprises at least one parameter selected from the parameters consisting of: a production outcome, a product quality description, a product yield description, a product quantity description, a product variability description, a process completion time, a product purity result, and a production capacity (Paragraph [0053], detergent level low). As such, at the time of the Col. 2, lines 9-17; Abstract; Fig. 2, 5; Col. 1, lines 61-67; Col. 2, lines 1-6). As such, at the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Discenzo in the co-pending claims and perform at least one operation selected from the operations consisting of: adjusting a location of at least one of the data collectors; adjusting a sampling rate of a sensor associated with at least one of the plurality of input channels; and adjusting a coupling arrangement between at least one of the data collectors and at least one of the plurality of input channels, so as to accurately monitor the condition of the appliance in 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohn et al., US-PGPUB 2018/0007131 (hereinafter Cohn)

          Regarding Claims 1 and 14.    A monitoring system for data collection (Abstract), in a production environment (Paragraph [0053], produces clean cloth using the washer), the system comprising:

a data collector communicatively coupled to a plurality of input channels, each of the plurality of input channels operatively coupled to at least one piece of equipment of the production environment (Paragraph [0053], sensors attached to monitor washing machine)

Paragraph [0015], [0017]; distributed file sharing; [0019], distributed ledger)

a data acquisition circuit communicatively coupled to the distributed ledger, and structured to interpret at least a portion of the plurality of detection values (Paragraph [0047]; sense event; [0053]), a data analysis circuit structured to identify a status corresponding to the production environment in response to the at least a portion of the plurality of detection values (Paragraph [0040], reduced water flow; Paragraph [0053]; [0055], filter plugged; sending messages to User notifying to re-stock detergent; Paragraph [0055], service needed, etc); and

a response circuit structured to adjust a parameter of the production environment in response to the status (Paragraph [0048]-[0051]; Paragraph [0055], actions such as repairing)

          Regarding Claim 2. Cohn discloses the data collector comprises one of a plurality of data collectors comprising a self-organized swarm of data collectors, wherein the self-organized swarm of data collectors organize among themselves to optimize data collection based, at least in part, on the identified status corresponding to the production environment (Abstract, Paragraph [0006]; autonomous, self-servicing, Paragraph [0051], Fig. 3, steps 314[Wingdings font/0xE0]316[Wingdings font/0xE0]308; Paragraph [0040], filter shows premature failure, additional diagnostics can be executed)

          Regarding Claim 3. Cohn discloses the self-organized swarm of data collectors is further configured to optimize data collection by iteratively improving an outcome of the identified status iteratively or repeatedly, Paragraph [0051], Fig. 3, steps 314[Wingdings font/0xE0]316[Wingdings font/0xE0]308, and repeating)

          Regarding Claim 5. Cohn discloses the outcome of the identified status comprises at least one parameter selected from the parameters consisting of: a production outcome, a product quality description, a product yield description, a product quantity description, a product variability description, a process completion time, a product purity result, and a production capacity (Paragraph [0053], detergent level low)

          Regarding Claim 6. Cohn discloses the data analysis circuit is further structured to determine a data collection parameter for any one or more of the plurality of input channels (Paragraph [0047]), and wherein the distributed ledger is further structured to store the data collection parameter (Fig. 4; Paragraph [0015], [0017]; distributed file sharing; [0019], distributed ledger)

          Regarding Claim 7. Cohn discloses the data collection parameter comprises at least one parameter selected from the parameters consisting of: a data quality parameter, a data consistency parameter, a data efficiency parameter, a data comprehensiveness parameter, a data reliability parameter, a data effectiveness parameter, and a data storage utilization parameter (Paragraph [0047])

          Regarding Claim 8. Cohn discloses the data collector comprises one of a plurality of data collectors comprising a self-organized swarm of data collectors, wherein the self-organized swarm of data collectors organize among themselves to iteratively improve the data collection parameter (iteratively or repeatedly, Paragraph [0051], Fig. 3, steps 314[Wingdings font/0xE0]316[Wingdings font/0xE0]308, and repeating)

          Regarding Claim 9. Cohn discloses the response circuit is further structured to adjust the parameter by performing at least one of: changing an equipment type, changing operating parameters for a piece of equipment, initiating amelioration of an equipment issue, or making recommendations regarding future equipment for a system (Paragraph [0055])

          Regarding Claim 10. Cohn discloses the plurality of detection values is distributed from the data collector to the distributed ledger based on at least one of a network condition, an intelligent, remote management of a distribution of the plurality of detection values, or a self-organization of the data collector (Fig. 4; Paragraph [0015], [0017]; distributed file sharing; [0019], distributed ledger)

          Regarding Claim 11. Cohn discloses the status of the production environment comprises at least one of: a current state of the at least one piece of equipment, a current condition of the at least one piece of equipment, a current stage of a production Paragraph [0040]; [0053])

          Regarding Claim 13. Cohn discloses the response circuit is further structured to rebalance a process load between components of the production environment to extend a life of a component, improve a probability of process success, or facilitate maintenance on a component (Paragraph [0040]; Paragraph [0055], replace filter, etc)

          Regarding Claim 15. Cohn discloses determining a data collection parameter for any one or more of the plurality of input channels (Paragraph [0047])

          Regarding Claim 16. Cohn discloses storing the data collection parameter on the distributed ledger (Fig. 4; Paragraph [0015], [0017]; distributed file sharing; [0019], distributed ledger)

          Regarding Claim 17. Cohn discloses adjusting the parameter comprises at least one of: changing an equipment type, changing operating parameters for a piece of equipment, initiating amelioration of an equipment issue, or making recommendations regarding future equipment for a system (Paragraph [0055])

          Regarding Claim 18. Cohn discloses the plurality of detection values is distributed from the data collector to the distributed ledger based on at least one of: a network condition, an intelligent, remote management of a distribution of the plurality of Fig. 4; Paragraph [0015], [0017]; distributed file sharing; [0019], distributed ledger)

          Regarding Claim 19. Cohn discloses the status of the production environment comprises at least one of: a current state of the at least one piece of equipment, a current condition of the at least one piece of equipment, a current stage of a production in the production environment, or a confirmation of the current stage of the production in the production environment (Paragraph [0053])

          Regarding Claim 20. Cohn discloses adjusting the parameter further comprises rebalancing a process load between components of the production environment to extend a life of a component, improve a probability of process success, or facilitate maintenance on a component (Paragraph [0040]; Paragraph [0055], replace filter, etc)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
7.          Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cohn et al., US-PGPUB 2018/0007131 in view of Discenzo et al., US Pat No. 5,917,428 (hereinafter Discenzo)

          Regarding Claim 4. Cohn discloses using sensors to collect data to monitor the status of an appliance (Paragraph [0003]), including washing machine (Paragraph [0053])

Cohn does not disclose the self-organized swarm of data collectors is further configured to organize by performing at least one operation selected from the operations consisting of: adjusting a location of at least one of the data collectors; adjusting a sampling rate of a sensor associated with at least one of the plurality of input channels; and adjusting a coupling arrangement between at least one of the data collectors and at least one of the plurality of input channels.

Discenzo discloses at least adjusting the sampling rate of selective ones of said plurality of sensors based on an operating condition of a motor (Claim 9) of a consumer appliance (Col. 2, lines 9-17; Abstract; Fig. 2, 5; Col. 1, lines 61-67; Col. 2, lines 1-6)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Discenzo in Cohn and perform at least one operation selected from the operations consisting of: adjusting a location of at least one of the data collectors; adjusting a sampling rate of a sensor associated with at least one of the plurality of input channels; and adjusting a coupling arrangement between at least one of the data collectors and at least one of the plurality of input channels, so as to accurately monitor the condition of the appliance in unobtrusive manner and without interference to the process to which the motor is connected, and alert the operator of  various motor fault conditions as they occur.

8.          Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cohn et al., US-PGPUB 2018/0007131 (hereinafter Cohn) in view of Patel et al., US-PGPUB 2013/0179124 (hereinafter Patel) and Holmes et al., US-PGPUB 2008/0156094 (hereinafter Holmes)

          Regarding Claim 12. Cohn does not disclose the data analysis circuit is further structured to utilize an expert system diagnostic tool to identity the status, wherein the expert system diagnostic tool comprises at least one of a rule-based expert system or a model-based expert system, and wherein the expert system diagnostic tool is structured to identity changes in a noise pattern of the tank.

Paragraph [0004])

Patel discloses using washing machines generating periodic noise pattern (Paragraph [0177])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teachings of Holmes and Patel in Cohn and utilize an expert system diagnostic tool to identity the status, wherein the expert system diagnostic tool comprises at least one of a rule-based expert system or a model-based expert system, and wherein the expert system diagnostic tool is structured to identity changes in a noise pattern of the tank, so as to accurately determine the potential failure with the washing machine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HYUN D PARK/Primary Examiner, Art Unit 2865